Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2002

Charles v. Tina D'Angelo Inc
Precedential or Non-Precedential:

Docket 99-1598




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Charles v. Tina D'Angelo Inc" (2002). 2002 Decisions. Paper 59.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/59


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                       UNREPORTED - NOT PRECEDENTIAL

                  THE UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                              ___________

                              No. 99-1598
                              ___________

                          TRYONE A. CHARLES

                                  v.

           TINA D'ANGELO, INC., d/b/a TINA'S BRIDAL BOUTIQUE;
                 LEE WYCOFF, EXECUTOR OF THE ESTATE OF
               TINA D'ANGELO-WYCOFF, DECEASED; LEE WYCOFF

                                       Appellants.
                              ___________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     (D.C. Civil No. 97-cv-04113)
            District Judge: The Honorable James T. Giles
                             ___________

              Submitted Under Third Circuit LAR 34.1(a)
                           JANUARY 22, 2002

           BEFORE: NYGAARD and STAPLETON, Circuit Judges,
                     and CAPUTO, District Judge.


  (Filed                                                          )

                              ___________

                   MEMORANDUM OPINION OF THE COURT
                             ___________


NYGAARD, Circuit Judge.
         Tyrone A. Charles filed a complaint against appellants contending
that they
breached, or illegally ended, a contract with him because of his race. He
is African-
American. A jury returned a verdict in favor of appellants and against
Charles.
Appellants filed a petition to amend the judgment to add an award of
attorney's fees
pursuant to 42 U.S.C.   1988. The District Court denied their petition.
We review this
denial for an abuse of discretion. Finding none, we will affirm.
         The Civil Rights Attorney's Fees Award Act of 1976, 42 U.S.C.
1988,
permits the court to award attorney's fees to the "prevailing party" in
suits brought under
the federal civil rights statutes. The district courts have been given
discretion to decide
whether, in their judgment, a plaintiff's claim was frivolous or
groundless. In this matter,
the District Court compared the "thrust of the plaintiff's contention"
with the evidence he
adduced at trial, and concluded that attorney's fees were not indicated.
We believe the
decision was within the Court's discretion, see no abuse, and will affirm.




TO THE CLERK:

         Please file the foregoing opinion.




                               Richard L. Nygaard
                                  Circuit Judge